Citation Nr: 0010752	
Decision Date: 04/24/00    Archive Date: 05/04/00

DOCKET NO.  96-06 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial compensable evaluation for a 
deviated septum.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran's dates of service cannot be verified, as his DD 
Form 214 has not been included in the claims file.  The 
veteran has indicated that he served on active duty from July 
1957 to April 1958, and these service dates are supported by 
his service medical records.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  The Board remanded this case to the RO 
for further development in May 1997, and the case has since 
been returned to the Board.


FINDINGS OF FACT

1.  The veteran's service-connected deviated septum is 
manifested by severe septal deviation and 50 percent 
obstruction on the left.

2.  The RO initially denied the veteran's claim for service 
connection for a nervous condition in an October 1981 
decision letter; the veteran was simultaneously notified of 
his appellate rights and responsibilities but did not 
initiate an appeal of this decision.

3.  Evidence received since the October 1981 decision letter 
is new and bears directly and substantially on the question 
of whether the veteran's current psychiatric disorder was 
incurred as a result of service.

4.  There is no competent medical evidence of a nexus between 
a current psychiatric disorder and service.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent evaluation for a 
deviated septum have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.31, 4.97, Diagnostic 
Code 6502 (1999); 38 C.F.R. § 4.97, Diagnostic Code 6502 
(1996).

2.  The October 1981 decision letter denying service 
connection for a nervous condition is final.  38 U.S.C.A. 
§ 7105(c) (West 1991).

3.  Evidence received since the October 1981 decision letter 
is new and material, and the claim for service connection for 
a psychiatric disorder is therefore reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (1999).

4.  The claim of entitlement to service connection for a 
psychiatric disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an initial compensable evaluation for a 
deviated septum

As a preliminary matter, the Board finds that the veteran's 
claim for an initial compensable evaluation for a deviated 
septum is plausible and capable of substantiation and is 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  The Board is also satisfied that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required in order to 
comply with the VA's duty to assist him in developing the 
facts pertinent to his claim under 38 U.S.C.A. § 5107(a) 
(West 1991).  

In the present case, the RO granted service connection for a 
deviated septum in the appealed July 1995 rating decision on 
the basis of in-service evidence of nasal trauma.  A 
noncompensable (zero percent) evaluation was assigned, 
effective from February 1995.  This evaluation has since 
remained in effect and is at issue in this case.

The initial noncompensable evaluation was based upon the 
results of the veteran's March 1995 VA nose and sinus 
examination.  The report of this examination includes a 
diagnosis of septal deviation.  Examination findings included 
mild dorsal deviation of the external nose, with the septum 
deviated to the left.  No tenderness was shown upon 
examination, and the examination revealed the nasal 
vestibule, the floor of the nose, the inferior meatus, the 
inferior turbinates, the middle meati, the middle turbinate, 
the spheno-ethmoidal recess, the olfactory area, and the 
superior turbinates to be within normal limits.  The examiner 
suggested a future septoplasty if no improvement was noted.  

During his October 1995 VA hearing, the veteran reported 
difficulty breathing and other sinus problems associated with 
his service-connected septal deviation.

In December 1997, the veteran underwent a VA nose, sinus, 
larynx, and pharynx examination.  During this examination, he 
complained of difficulty breathing through the nose, with 
gray-to-yellow nasal discharge and sporadic headaches.  The 
examination revealed a severely deviated nasal septum, with 
septal spurs bilaterally.  The pertinent diagnosis was septal 
deviation.  

The veteran subsequently complained of grayish-yellow sputum 
production and a runny nose in April 1999.

In September 1999, the veteran underwent a second VA nose, 
sinus, larynx, and pharynx examination.  During this 
examination, he complained of no purulent discharge, but he 
did report intermittent mucus discharge.  The examination 
revealed no right septal deviation, but there was septal 
deviation to the left, with obstruction of 50 percent.  There 
was no evidence of swelling, tenderness, or discharge upon 
examination.  The diagnosis was a deviated nasal septum, with 
left obstruction.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (1999).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  But see generally Fenderson v. West. 12 
Vet. App 119 (1999) (concerning the application of "staged" 
ratings in certain cases in which a claim for a higher 
evaluation stems from an initial grant for service connection 
for the disability at issue).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (1999).  In every instance 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (1999).  

By regulatory amendment effective October 7, 1996, 
substantive changes were made to the schedular criteria for 
evaluating respiratory disorders, including septal deviation.  
Generally, when the laws or regulations change while a case 
is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  In Rhodan v. 
West, 12 Vet. App. 55 (1998), the United States Court of 
Appeals for Veterans Claims (Court) noted that, where 
compensation is awarded or increased "'pursuant to any Act 
or administrative issue, the effective date of such an award 
or increase ... shall not be earlier than the effective date of 
the Act or administrative issue.'"  Id. at 57.  See 38 
U.S.C.A. § 5110(g) (West 1991).  As such, the Court 
determined that this rule prevents the application of a 
later, liberalizing law to a claim prior to the effective 
date of the liberalizing law. 

Under the prior criteria of 38 C.F.R. § 4.97, Diagnostic Code 
6502 (1996), a noncompensable evaluation was warranted for 
deflection of the nasal septum with only slight symptoms, 
while a 10 percent evaluation was in order for deflection of 
the nasal septum, with marked interference with breathing 
space.  Under the revised criteria of 38 C.F.R. § 4.97, 
Diagnostic Code 6502 (1999), a 10 percent evaluation is in 
order for deviation of the nasal septum, with 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side.  Neither version of Diagnostic Code 
6502 allows for an evaluation in excess of 10 percent.

In this case, the VA examiner who examined the veteran's nose 
in December 1997 described his nasal septum as "severely 
deviated," while the September 1999 VA examination revealed 
50 percent obstruction on the left side.  At a minimum, this 
evidence raises a question as to whether the veteran's septal 
deviation is more properly described as slight or as marked.  
As such, and after resolving all doubt in the veteran's 
favor, under 38 U.S.C.A. § 5107(b) (West 1991), the Board 
concludes that a 10 percent evaluation is in order for this 
disability under the prior criteria of Diagnostic Code 6502.  
The Board would point out that the 10 percent evaluation 
represents the maximum evaluation available under both sets 
of criteria.

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected septal deviation has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (1999).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

II.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder  

Generally, a final decision issued by an RO or by the Board 
may not thereafter be reopened and allowed, and a claim based 
on the same factual basis may not be considered.  38 U.S.C.A. 
§§ 7104, 7105(c) (West 1991 & Supp. 1999); see also 38 C.F.R. 
§§ 20.302, 20.1103 (1999).  The exception to this rule is 
38 U.S.C.A. § 5108 (West 1991), which states, in part, that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).

38 C.F.R. § 3.156(a) (1999) provides that "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  See 
generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In the present case, the RO initially denied the veteran's 
claim for service connection for a nervous condition in a 
decision letter issued in October 1981.  This decision letter 
contained a summary of the veteran's appellate rights and 
responsibilities, but he did not respond to the letter within 
one year of its issuance.  Therefore, the October 1981 
decision letter is considered to be a final decision.  See 38 
U.S.C.A. § 7105(c) (West 1991).  As such, the evidence that 
must be considered in determining whether new and material 
evidence has been submitted in this case is that evidence 
added to the record since the October 1981 RO decision 
letter.

The additional evidence includes the report of a September 
1999 VA psychiatric examination, which directly addresses the 
question of whether the veteran's current psychiatric 
disorder is related to his period of military service.  The 
Board observes that this evidence is new to the record, and, 
in view of the relaxed standard for materiality set forth in 
Hodge, the Board finds that this new evidence bears directly 
and substantially on the question of whether the veteran has 
a current psychiatric disorder that was incurred in or 
aggravated by service.  Accordingly, the veteran's claim for 
service connection for a psychiatric disorder is reopened.

Having reopened the veteran's claim for service connection 
for a psychiatric disorder, the Board observes that the next 
step following the reopening of the claim is consideration of 
the claim on a de novo basis.  In this regard, the Board 
observes that service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303(a) (1999).  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  Also, 
certain chronic diseases, including psychoses, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

However, in Elkins v. West, 12 Vet. App. 209, 218-19 (1999), 
the Court held that once a claim for service connection has 
been reopened upon the presentation of new and material 
evidence, the VA must determine whether, based upon all of 
the evidence of record, the claim is well grounded pursuant 
to 38 U.S.C.A. § 5107(a) (West 1991).  Only after a 
determination that the claim is well grounded may the VA 
proceed to evaluate the merits of the claim, provided that 
the VA's duty to assist the veteran with the development of 
facts pertinent to his claim under 38 U.S.C.A. § 5107(a) 
(West 1991) has been fulfilled.  See Winters v. West, 12 Vet. 
App. 203, 206-7 (1999); see also Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994).  

The Board would point out that in a case where the underlying 
claim which has been reopened is clearly not well grounded, 
generally presuming the credibility of the evidence of 
record, a remand for application of 38 C.F.R. § 3.156(a) 
(1999) and Hodge is unnecessary because the RO's failure to 
apply the regulation under such circumstances does not make 
the Board's disposition of the claim prejudicial to the 
claimant.  See Winters v. West, supra.  See also 38 U.S.C.A. 
§ 7261(b) (West 1991) (the Court shall take due account of 
prejudicial error); Edenfield v. Brown, 8 Vet. App. 384, 390-
91 (1995); Bernard v. Brown, 4 Vet. App. 384, 394 (1993); cf. 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

In order for a claim for service connection to be well 
grounded, the claim must be shown to be at least plausible 
and capable of substantiation.  Specifically, there must be: 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 
118 S.Ct. 2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  

The nexus requirement may be satisfied by evidence showing 
that a chronic disease subject to presumptive service 
connection was manifested to a compensable degree within the 
prescribed period.  See Traut v. Brown, 6 Vet. App. 495, 497 
(1994); Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).  Where 
the determinative issue involves medical causation or 
etiology, or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" 
is required.  Epps v. Gober, 126 F.3d at 1468. 

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by: (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of evidence of 
continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 
at 496.  Moreover, a condition "noted during service" does 
not require any type of special or written documentation, 
such as being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence noting the specific symptomatology is 
required to demonstrate a relationship between the present 
disability and the demonstrated continuity of symptomatology 
unless such a relationship is one for which a lay person's 
observation is competent.  Id. at 497.  

In this case, the veteran's service medical records are 
entirely negative for complaints of, or treatment for, any 
psychiatric symptomatology.  The first medical evidence of 
record of a psychiatric disorder is a March 1995 VA 
psychiatric examination report, which contains a diagnosis of 
a single episode of major depression but includes no medical 
commentary regarding the etiology of this disorder.  In April 
1999, the veteran underwent a VA examination with a 
psychiatrist who had an opportunity to review his claims 
file.  This examiner diagnosed major depression but noted 
that "it is not more likely than not that the current 
psychiatric disability is related to the veteran's military 
service."  

Overall, there is no competent medical evidence of record of 
a nexus between the veteran's current psychiatric disorder 
and service.  Indeed, the only evidence of record suggesting 
such a nexus is lay evidence, including the veteran's October 
1995 VA hearing testimony.  However, the veteran has not been 
shown to possess the medical expertise necessary to establish 
a nexus or link between a currently diagnosed disorder and 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  See also LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (evidence which is simply information recorded by a 
medical examiner and unenhanced by any additional medical 
commentary from that examiner does not constitute competent 
medical evidence); Robinette v. Brown, 8 Vet. App. 69, 77 
(1995) (a lay account of a physician's statement, "filtered 
as it [is] through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute 'medical' 
evidence").  Therefore, the lay contentions of record, 
alone, do not provide a sufficient basis upon which to find 
this claim to be well grounded.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993). 

A well-grounded claim must be supported by evidence, not 
merely allegations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  In the absence of competent medical evidence to 
support the veteran's claim for service connection for a 
psychiatric disorder, this claim must be denied as not well 
grounded.  Since the veteran's claim for service connection 
is not well grounded, the VA has no further duty to assist 
the veteran in developing the record to support his claim.  
See Epps v. Gober, 126 F.3d at 1467-68 (Fed. Cir. 1997) 
("there is nothing in the text of § 5107 to suggest that 
[VA] has a duty to assist a claimant until the claimant meets 
his or her burden of establishing a 'well grounded' claim").

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claim well grounded.  During his October 1995 VA 
hearing, the veteran described treatment from several private 
psychiatrists, but he indicated that he was unaware of their 
present whereabouts.  As such, there is no further duty on 
the part of the VA under 38 U.S.C.A. § 5103(a) (West 1991) to 
notify the veteran of the evidence required to complete his 
application.  See McKnight v. Gober, 131 F.3d 1483, 1484-85 
(Fed. Cir. 1997).



ORDER

An initial 10 percent evaluation for a deviated septum is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a psychiatric disorder 
is reopened.  A well-grounded claim not having been 
submitted, entitlement to service connection for a 
psychiatric disorder is denied.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 
- 7 -


- 1 -


